Citation Nr: 1811808	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-08 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to September 1957.  He died in March 2010.  The appellant is claiming VA benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, in Philadelphia, Pennsylvania, which denied the appellant's claims for DIC, death pension, and accrued benefits.  The case is currently under the jurisdiction of the Atlanta, Georgia RO.

In her April 2012 substantive appeal, the appellant requested to present oral testimony in support of her appeal at a Board hearing conducted via videoconferencing equipment.  Such a hearing was scheduled to occur on three occasions.  The appellant requested that the first two scheduled hearing be postponed, and ultimately, withdrew her earlier request for a Board hearing in a December 2017 statement.  Therefore, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017).


FINDINGS OF FACT

1.  The appellant married the Veteran in September 1968.

2.  The appellant and the Veteran divorced in February 1978.

3.  The record reflects that the Veteran died in March 2010.  

4.  The death certificate lists the Veteran's marital status as divorced, and the space for "surviving spouse" was left blank.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC, death pension, and accrued benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.102, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Basic Eligibility for VA Death Benefits

Only eligible applicants are entitled to VA benefits.  Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014). 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the person's marriage to the veteran must meet the requirements of 38 C.F.R. § 3.1(j) and be the spouse of the veteran at the time of the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The surviving spouse must also have lived with the veteran continuously from the date of the marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2017).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

Recognition as the Veteran's Surviving Spouse

As a threshold matter to receiving VA benefits, the appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse.  The appellant married the Veteran in September 1968.  The appellant and the Veteran divorced in February 1978.  At the time of the Veteran's death, the appellant and Veteran were not married.  The April 2010 Certificate of Death from the State of Georgia indicated that the Veteran was divorced and the item identifying a surviving spouse was blank.  

In this case, the facts are not in dispute.  Indeed, the appellant does not contend that she was in fact married to the Veteran at the time of his death.  Instead, the appellant has repeatedly referred to herself as the Veteran as her "ex-husband."  See e.g., the July 2011 claim for benefits.

Because the Veteran and the appellant were divorced at the time of the Veteran's death, the appellant cannot be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

The Board has considered the appellant's contentions that her divorce from the Veteran was due to his misconduct, namely physical abuse.  However, although a separation due to abuse, without termination of the marriage, may entitle a claimant to benefits, in this case, the Veteran and the appellant had divorced.  A divorce terminates the marriage, and by extension, breaks the "continuous cohabitation" requirement of 38 C.F.R. § 3.53 (a).  For this reason, although the appellant's divorce may have been precipitated, at least in part, to abuse perpetrated by the Veteran, there is no basis to award death benefits under the applicable laws and regulations.

The Board finds that the criteria for establishing surviving spouse status have not been met, and the appellant is not a proper claimant for the benefits sought.  Accordingly, the appeals of entitlement to DIC, death pension, and accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC benefits is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


